DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
Claims 124, 126-131, 144-146 are pending and under consideration. The amendment filed on 07/13/2021 has been entered.
Priority
This application is a divisional application of co-pending US patent application no. 15/468,046, filed 03/23/2017, which claims priority to US provisional applications with the serial numbers 62/313621, filed 25 March 2016, 62/312974, filed 24 March 2016, and 62/314366, filed 28 March 2018. As such the effectively filed date for the instant application is March, 24 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 124 objected to because of claim 124 ends with a semicolon is withdrawn in view of applicant’s amendment.
Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

1. 	Claims 124, 129, 144-146 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39).
Hacohen teaches (a) a bicistronic expression vector, to allow production of the minigene-encoded epitopes and a second protein included to enhance or decrease  immunogenicity can be used for expression in human cells to optimize expression and/or immunogenicity (abstract, [0338]). Examples of proteins or polypeptides that could beneficially enhance the immune response if co-expressed include cytokines (e.g., IL2, IL12, GM-CSF) [0342]. Helper (HTL) epitopes could be joined to intracellular targeting signals and expressed separately from the CTL epitopes. This would allow direction of the HTL epitopes to a cell compartment different than the CTL epitopes. If required, this could facilitate more efficient entry of HTL epitopes into the MHC class II pathway, thereby improving CTL induction [0342]; and 
(b) immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class Il sub-type. It is further disclosed that the DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence Regarding claim 129, Hacohen teaches vaccines containing tumor-specific and patient-specific neoantigens can overcome some of the disadvantages of vaccines containing shared tumor antigens [0008]. Regarding claims 144-146, Hacohen also teaches,
(a) determination of common sequence locations wherein the datasets comprises sequence information from matched normal and tumor patient samples’, (para. 96; 100; 455: 467); bioinformatics analysis of sequence data to predict neoepitones,
(b) including multiple sequence alignments (para. 066; 190: 105; 109; 124), wherein neoepitopes include peptide sequence of between 5 and 30 amino acids and include mutation relative to the normal patient sample (para. 111),
(c) determinations of patient HLA type (para. 96; 491}: proximal gap: removes false positives that arise due to the presence of misaligned indels in the vicinity of the event; and 
(d) tumor and matched normal bam files from the Picard pipeline is analyzed as described herein: reads with a preponderance of low quality bases or mismatches to the genome are filtered out ([0467], [0468]); embodiments for calculating for the neoepitopes respective binding affinities to the determined HLA type of the patient to select a nucleic acid sequence of a neoepitope that is high-affinity binder for at least one MHC Class I sub-type or at least one MHC Class II sub-type of the HLA-type of the patient by disclosing binding affinity determination using NetMHC at (para. 96; 491-5017) for immunizing with a recombinant Regarding claim 145, Hacohen teaches use of BAM file formats, wherein processing is performed using said methods to yield tumor and matched normal results (para. 0455; 0466-0467). Regarding claim 146, Hacohen teaches i. identifying a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and has an IC50 less than 500 nm [0050].
Hacohen does not teach heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome, and lysosome.
However, before the effective filing date of the instant application, Niazi teaches activation of CD4+ T cells by targeting MHC class ll epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes (abstract). There was a preferential requirement for different CD1 targeting sequences for the optimal presentation of an MHC class II epitope in the following hierarchy: CD 1b > CD1d 1/4 CD1c> >>CD1a or untargeted antigen. Therefore, the substitution of the CD1 ectodomain with heterologous proteins results in their traffic to distinct intracellular locations that intersect with MHC class II and this differential distribution leads to specific functional outcomes with respect to MHC class II antigen presentation. These findings may have implications in designing DNA vaccines, providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors (abstract).
Hacoben taken with Niazi do not teach (b) RP 182.
Sorber teaches immunomodulatory peptide RP-182 suppresses M2 macrophage leading to tumor suppressive activity and minimal toxicity in a xenograft model of pancreatic cancer (abstract) (instant claim 125). Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182 (abstract). RP-182 is a synthetic, 10 amino acid peptide shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors. Based on its potential immunomodulatory properties exhibits tumor suppressive activity (abstract).
Accordingly, it would have been prima facie obvious for a person of ordinary skill in the art to combine a bicistronic expression vector, comprising minigene-encoded epitopes and a second protein included to enhance immunogenicity if co-expressed with cytokines in an adenoviral vector comprising a nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by at least one MHC Class I and MHC Il as disclosed by Hacohen by including human CD1 tail sequences for targeting MHC class || epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors as disclosed by Niazi, and by including immunomodulatory peptide RP-182 based on its potential immunomodulatory properties exhibits tumor suppressive activity in a xenograft model of pancreas cancer and shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors as disclosed by Sorber.
One of ordinary skill in the art would be motivated to do so for the combination of minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element to receive the expected benefit of optimal targeting antigens to the MHC class II antigen presentation pathway for activation of human CD4+ T cells for designing DNA vaccines providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors. One would have been motivated to include RP 182 to receive the expected benefit of its immunomodulatory properties exhibits tumor suppressive activity to 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting is the MHC l and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy by combining the teachings of Hacoben and Niazi and Sorber.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and the declaration
To the extent applicants’ arguments refer to the declaration by Dr. Niazi, thus the response is combined as set forth below.
1.	The declaration by Dr. Niazi states that the immunization with the combination of (i) IL-15, (ii) RP-182 and (iii) a recombinant adenovirus, where the recombinant adenovirus includes as nucleic acid sequence encoding a patient specific MHC class I tumor neoepitope and a trafficking element that directs the nuclei acid sequence to the recycling endosome, sorting endosome, or lysosome, has superior immune protection compared to the same sequences directed to the cytoplasm. The results confirm cross talk between MHC I and MHC II pathways, wherein lysosomal/endosomal targeting of the neoepitope results in robust MHC-I presentation and a strong CD8+ T-cell response, as manifested in tumor growth. 
cytokines (e.g., IL2, IL12, GM-CSF) and an adenovirus encoding a heterologous antigen operably linked to human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes and RP-182 10 peptide shown to target tumor associated macrophages (TAM)-specific surface receptors, because its potential immunomodulatory properties exhibits tumor suppressive activity as instantly claimed. The declaration statement that the immunization with the combination of (i) IL-15, (ii) RP-182 and (iii) a recombinant adenovirus, where the recombinant adenovirus includes as nucleic acid sequence encoding a patient specific MHC class I tumor neoepitope and a trafficking element that directs the nuclei acid sequence to the recycling endosome, sorting endosome, or lysosome, the claims are not so limited. Moreover, the declaration statement that the results confirm cross talk between MHC I and MHC II pathways, wherein lysosomal/endosomal targeting of the neoepitope results in robust MHC-I presentation and a strong CD8+ T-cell response, as manifested in tumor growth the claims are not so limited. The claimed composition and those in the cited prior may have slightly different structures, but the Hacohen immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype 
2.	The declaration states that subcutaneous injection of adenovirus encoding Class I polytopes directed to the cytoplasm for presentation by MHC I to CD8+ T cells did not provide significant inhibition of tumor growth while strong inhibition of tumor growth was observed when 
In response, In response, Niazi teaches the structure of the claimed composition comprising trafficking elements of four hurnan CD1-derived targeting sequences delivered antigen lo the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes for activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed.
Since the presence of a trafficking element that directs the heterologous antigen to the recycling endosome, sorting endosome, and lysosome, together with an immunostimulatory cytokine, RP-182, and an antigen led to improved immune stimulation was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of subcutaneous injection of adenovirus encoding Class I polytopes directed to the cytoplasm and MHC-I presentation did not provide a significant immune protection. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Surprising results have not be presented. Subcutaneous injection of the vaccine is not surprising because it is an expected surprising result as evidenced from the teaching of Hacohen and Niazi and Sorber who reported the combination of minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element to receive the expected benefit 
3.	The declaration states the B16-F10 cells used in Example 1 are generally accepted as being poorly immunogenic due to low MHC-1 expression, no discernable MHC-II expression, and the ability to generate suppressive tumor microenvironments which can be partially blocked via CTLA-4 checkpoint blockade. It was therefore surprising to induce robust immunostimulation, presumably by CD8 cytotoxicity, by MHC Class II (CD4) epitopes directed to the lysosomal and sorting endosomal compartments in the presence of IL-15 and RP-182 in this cell model. In summary, a strong protective effect was observed when, in the presence of IL-15 and RP-182, the adenovirus containing class I and class II polytopes were directed to the endosomal and lysosomal compartments for processing and presentation. The surprising in vivo anti-tumor response indicates robust CD8+ T-cell stimulation which was not predicted by directing Class II polytopes to the endosomal & lysosomal pathway.
In response, this is not persuasive because in Example 1 are generally accepted as being poorly immunogenic due to low MHC-1 expression, no discernable MHC-II expression, and the ability to generate suppressive tumor microenvironments which can be partially blocked via CTLA-4 checkpoint blockade is not surprising because it is an expected surprising result as evidenced from the teaching of Hacohen and Niazi and Sorber who reported the combination of 
(2) 	Claims 124, 126 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) as applied to claims 124, 129 above, and further in view of Xu (Cancer Res, 73(10): 3075-86, 2013).
The teachings of Hacoben and Niazi and Sorber apply here as indicated above.
Hacoben and Niazi and Sorber do not teach immunostimulatory cytokine ALT-803.
However, before the effective filing date of the instant application, Xu teaches IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy (p 3076, 1st column 1st paragraph). Xu also teaches IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803 by directly activating macrophages to enhance their tumor-killing activities or to repolarize the tumor associated macrophages (TAMs) for tumor destruction for treatment of multiple myeloma and other cancers and infectious diseases (p 3085, 1st column 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neoepitopes that are linked trafficking element and cytokines and RP 182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy as disclosed by Hacohen and Niazi and Sorber by including the immunostimulatory cytokine ALT-803 to provides a durable, immune cell-mediated antitumor efficacy as disclosed by Xu.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting to ihe MHC Land MHC H pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine ALT-803 to provide durable, immune cell-mediated antitumor efficacy by combining the teachings of Hacoben and Niazi and Sorber with Xu.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(3) 	Claims 124, 127-128 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 129 above, further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998).
The teachings of Hacoben and Niazi and Sorber and Xu apply here as indicated above.

However, before the effective filing date of the instant application, Amalfitano teaches an improved adenovirus vector with E 1 and E2b region deletion of genes with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vitro and in vivo gene therapy applications (abstract). Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo (p 931, 1st column bridge 2nd column).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine AL T-803 to provide durable, immune cell-mediated antitumor efficacy as disclosed by Hacoben and Niazi and Sorber and Xu for treating tumors in a subject by using the an improved adenovirus vector with E1 and E2b region deletion with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vivo gene therapy. Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo as disclosed by Amalfitano. 
One of ordinary skill in the art would have been motivated to do so to receive the expected benefit of adenovirus vector with E 1 and E2b region deletion for the increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, to minimize immune recognition of Ad infected cells in vivo.
in vivo by combining the teachings of Hacoben and Niazi and Sorber with Amalfitano. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(4) 	Claims 124, 130 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), as applied to claims 124, 129 above, further in view of Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004).
The teachings of Hacoben and Niazi and Sorber apply here as indicated above.
Hacoben and Niazi and Sorber do not teach the adenovirus further comprising a sequence that encodes the co-stimulatory molecule 4-1 BBL.
However, before the effective filing date of the instant application, Habib-Agahi teaches adenovirus vector with 4-1 BBL reactivates non-responsive, anergic T cells in in A549 lung carcinoma cells using adenovirus 4-1 BBL vector and co-cultured these cells with human T cells stimulated with anti-CD3 antibody for cancer immunotherapy where 4-1 BBL expression reverse T cell anergy (Abstract, and p 1389, 2nd column last paragraph). Habib-Agahi also teaches engagement of the tumor necrosis factor receptor (TNFR)-family receptor 4-1 BB (CD137) was shown to enhance the expansion and long-term survival of superantigen activated T cells, 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes in the context for treating tumors as disclosed by Hacoben and Niazi and Sorber by including in the adenovirus the sequence that encodes the co-stimulatory molecule 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response for cancer immunotherapy.
One would have been motivated to do so to receive the expected benefit of the 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long term survival of superantigen activated T cells. There would have been a reasonable expectation of success because in tumor cells Ad.4-1 BBL successfully reactivate nonresponsive, anergic T cells and to enhance the expansion and long-term survival of duration of an immune response for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(5) 	Claims 124, 131 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), as applied to claims 124, 129 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010).
Regarding claim 131, Hacoben also teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody. In a related embodiment, the anti-CTLA4 antibody is lpilumumab or Tremelimumab [0025].

While Hacohen teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody differs from instant invention that Hacohen and Niazi and Sorber do not teach the adenovirus further comprising a sequence that encodes a protein that interferes with checkpoint inhibition, and wherein the protein that interferes is an antagonist of CTLA-4.
However, before the effective filing date of the instant application, Hodi teaches improved survival with of patients treated with lpilimumab, a fully human monoclonal antibody (lgG1) that blocks CTLA-4 to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies (abstract, p 712, 1st column 2nd paragraph). Cytotoxic T-lymphocyte-associated antigen 4 (CTLA-4) is an immune checkpoint molecule that down-regulates pathways of T-cell activation (p 712, 1st column 2nd paragraph). Reinduction with ipilimumab at the time of disease progression can result in further clinical benefit. Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies (p 721 2nd column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes for treating tumors as disclosed by Hacoben and Niazi and Sorber by including in the adenovirus the sequence that encodes the protein the interferes with checkpoint inhibition lpilimumab as disclosed by Hodi for treating tumors.
One would have been motivated to do so to receive the expected benefit of the lpilimumab to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies in cancer immunotherapy protocols.
There would have been a reasonable expectation of success because Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies successfully mediated promote antitumor immunity for cancer immunotherapy.

Response to arguments
Applicants arguments are the same as discussed above.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632